Exhibit 10.1
 
LOJACK CORPORATION


LOJACK CORPORATION AMENDED AND RESTATED
NONQUALIFIED DEFERRED COMPENSATION PLAN
______________________________________________


2009 Amendment
______________________________________________


WHEREAS, LoJack Corporation (hereinafter referred to as “Employer”) established
the LoJack Corporation Nonqualified Deferred Compensation Plan (hereinafter
“Plan”) for a select group of management or highly compensated employees
effective as of January 1, 2005 and amended and restated the Plan effective
January 1, 2008;
 
*     *     *     *     *
 
NOW, THEREFORE, the Employer hereby amends the Plan document, effective as of
the date of execution below, as follows:


1.  Matching Contributions.  Section 3.2 of the Plan shall be amended to read in
its entirety as follows:


3.2  Matching Contribution.


The Employer may credit the Account of a Participant with a Matching
Contribution equal to a discretionary percentage of the Deferrals contributed by
the Participant up to a discretionary percentage of the Participant’s
Compensation.  Such Matching Contribution and percentage of Compensation may
vary based on a Participant’s Years of Service.
 
*     *     *     *     *

2.  Further Amendments.  Except as hereinabove specifically amended, all
provisions of the Plan shall continue in full force and effect; provided,
however, that the Company hereby reserves the power from time to time to further
amend the Plan.


*     *     *     *     *
 
IN WITNESS WHEREOF, the Employer has executed this Amendment on this the
26th  day of March, 2009 with an effective date coinciding with such execution.
 
LOJACK CORPORATION
Attested:
   
By: /s/ Kathleen P. Lundy         
By:/s/ Richard T. Riley         
Name: Kathleen P. Lundy
Name: Richard T. Riley
Title: Deputy General Counsel
Title: Executive Chairman


